Citation Nr: 0920401	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  06-07 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to total disability rating due to individual 
unemployability (TDIU rating).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1964 to 
December 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in February 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In June 2008, the 
Board remanded the case to the agency of original 
jurisdiction (AOJ) for additional development, and it now 
returns to the Board for appellate review. 

In June 2007, the Veteran testified at a personal hearing 
before the undersigned, sitting at the RO.  A transcript of 
the hearing is associated with the claims file.


FINDINGS OF FACT

1. The Veteran is service-connected for status post right 
knee arthroplasty, evaluated as 30 percent disabling, and 
tendonitis of the right shoulder, evaluated as 10 percent 
disabling; these evaluations do not meet the schedular 
requirements for assignment of a total disability rating 
based on individual unemployability.

2. The Veteran is not unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met, and there is no evidence to warrant referral for 
consideration of individual unemployability on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA 
must inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims, the 
information and evidence that VA will seek to provide, and 
the information and evidence that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (revised 73 Fed. Reg. 
23353, April 30, 2008); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The Board also observes that the Court's holding 
in the consolidated appeal of Dingess/Hartman v. Nicholson is 
also relevant to TDIU claims in that VCAA notice requirements 
apply to the evidence considered in determinations of an 
effective date once entitlement to a benefit has been 
established.  See 19 Vet. App. 473 (2006).  

VCAA notice must also be provided before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  In this case, the Veteran was provided with 
a VCAA notification letter in June 2004, prior to the initial 
unfavorable AOJ decision issued in February 2005.  An 
additional VCAA letter was sent in January 2006.

In reviewing the claims file, the Board observes that the 
VCAA notice issued in June 2004 informed the Veteran of the 
type of evidence necessary to establish a TDIU rating, how VA 
would assist him in developing his claim, and his and VA's 
obligations in providing such evidence for consideration.  
However, only a February 2007 letter advised the Veteran of 
how to substantiate an effective date for a disability 
rating.  Although this notice was untimely, the Board finds 
no prejudice to the Veteran in proceeding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
Veteran has been prejudiced thereby).  As the Board herein 
concludes that the preponderance of the evidence is against 
the Veteran's TDIU claim, any question as to the assignment 
of an effective date is rendered moot.  

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Vazquez-Flores v. Peake, 22 Vet. App. 
37, 41 (2008), citing Mayfield v. Nicholson, 444 F.3d 1328, 
1333 (Fed. Cir. 2006).  Based on the above, the Board finds 
that further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the Veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  The Veteran's 
private medical records, VA medical records, Social Security 
Administration records, and the reports of May 2004, October 
2004, and January 2004 VA examinations were reviewed by both 
the AOJ and the Board in connection with adjudication of his 
claim.  The Veteran has not identified any additional, 
relevant records that VA needs to obtain for an equitable 
disposition of his claim. 

In light of the above, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the Veteran's 
claim without further development and additional efforts to 
assist or notify the Veteran in accordance with VCAA would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements of the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran).  Therefore, the Board determines that the 
Veteran will not be prejudiced by the Board proceeding to the 
merits of the claim.

II. Analysis 

The Veteran contends that his service-connected orthopedic 
disabilities render him unemployable.  As such, he claims 
that he is entitled to a TDIU rating.  
A total disability evaluation may be assigned where the 
schedular evaluation is less than total when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2007).

"Substantially gainful employment" is not currently defined 
in VA regulations.  For a veteran to prevail on a claim based 
on unemployability, the record must reflect some factor which 
takes the claimant's case outside the norm for such a veteran 
and not just that the Veteran is unemployed or has difficulty 
finding employment.  Marginal employment is not substantially 
gainful employment.  38 C.F.R. § 4.16(a).  For purposes of 38 
C.F.R. § 4.16(a), marginal employment generally shall be 
deemed to exist when a veteran's earned annual income does 
not exceed the amount established by the U.S. Department of 
Commerce, Bureau of the Census, as the poverty threshold for 
one person.  However, consideration shall be given in all 
claims to the nature of the employment and the reasons for 
termination.  Id. 

The Veteran is currently service-connected for status post 
right knee arthroplasty, evaluated as 30 percent disabling, 
and tendonitis of the right shoulder, evaluated at 10 percent 
disabling.  Accordingly, as he has neither one disability 
rated at 60 percent or one disability rated at 40 percent 
with a combined rating of at least 70 percent, the Board 
finds that he does not meet the threshold schedular criteria 
for TDIU consideration.  Consequently, the only basis upon 
which a TDIU rating may be granted is extraschedular.  

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extraschedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
fail to meet the percentage standards as set forth in 38 
C.F.R. § 4.16(a).  The Veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Although the Board may not assign an extraschedular rating in 
the first instance, it must specifically adjudicate whether 
to refer a case for extraschedular evaluation when the issue 
either is raised by the claimant or is reasonably raised by 
the evidence of record.  Thun v. Peake, 22 Vet.App. 111, 115 
(2008).  The Board finds that the issue is reasonably raised 
by the record.  Additionally, the AOJ specifically considered 
whether referral for extraschedular consideration was 
appropriate.  Thus, the Board will now address the propriety 
of an extraschedular referral.

Initially, the Board notes that the Veteran has received SSA 
disability twice since service-from December 1974 to 
February 1988 for organic brain syndrome and 
depression/neuroses and from June 1994 to August 2001 for 
musculoskeletal disabilities, particularly his right knee 
disability.  SSA payments ceased in February 1988 as the 
Veteran had returned to work, and in August 2001 when SSA 
found that the Veteran had been employed while receiving 
payments, and therefore was not entitled to the benefits.  
The benefits have not been resumed; however, the Board 
observes that this fact may be due to debt owed the SSA by 
the Veteran and less about his ability to sustain employment.  
Regardless, VA is not bound by the findings of disability 
and/or unemployability made by other agencies, including the 
SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

The record reflects that the Veteran has not worked since 
September/October 2001.  Prior to that date he was employed 
as a letter carrier with the United States Postal Service.  
He argues that he had to cease work with the Postal Service 
due to restrictions in walking and lifting due to his 
service-connected disabilities.  Thus, he contends that he is 
entitled to a TDIU rating.  

The Board notes that the question is not whether the Veteran 
is unable to work in his current or chosen occupation, but 
whether he is unable to engage in any occupation, 
substantially and gainfully.  The Veteran underwent a total 
knee replacement in February 2003.  A March 2005 letter from 
the Veteran's knee surgeon, Dr. GJV, recommends that the 
Veteran not walk more than 45 to 50 minutes per hour or lift, 
carry, push, or pull over 45 to 50 pounds.  He further 
indicates that the Veteran should not be letter-carrying for 
more than four hours per day.  The Veteran reports that he 
was also told that working as a letter carrier for eight 
hours each day would cause his knee replacement to 
deteriorate within three years.  

Additionally, a June 2005 VA occupational therapy note 
reveals that the Veteran could not perform a job that 
required him to carry 50 pounds, crawl, stoop, crouch, knee, 
or climb stairs.  Nevertheless, the note also states that the 
Veteran may perform a job in which he has to reach left and 
right, reach with weight, bi-manual handling, bi-manual 
fingering, and stand/sit on a constant basis, as well as 
other activities on an occasional or frequent basis.  
Therefore, the Board concludes that, although the above 
restrictions may have made it difficult for the Veteran to 
continue working as a letter carrier, they do not preclude 
other, more sedentary, occupations.  

The Board acknowledges a September 2005 letter sent to the 
Veteran regarding his Chapter 31 vocational rehabilitation 
benefits.  This letter states that the counselor had 
determined that the Veteran's disabilities made it 
unreasonable to expect that the Vocational Rehabilitation 
program would help the Veteran obtain and maintain 
competitive employment.  However, the letter does not 
indicate that the disabilities in question are only those for 
which service connection is in effect.  Disabilities stated 
in related records include the Veteran's service-connected 
disabilities, as well as injury to the hip, lumbosacral 
strain, and residuals of a foot injury.  Medical evidence of 
record also discusses a history of carpal tunnel syndrome and 
mild disc disease of the cervical spine, among other 
disorders.  Moreover, the Board observes that in his April 
2004 Application for Increased Compensation Based on 
Unemployability, the Veteran indicated that, in addition to 
his right knee and right shoulder disabilities, his 
nonservice-connected carpal tunnel syndrome affected his 
ability to do his job as a letter carrier.  Thus, the 
September 2005 letter provides no basis upon which to 
determine that the Veteran is unable to obtain or maintain 
substantial and gainful employment due to his service-
connected right knee and right shoulder disabilities.

Based on the above, the Board determines that a preponderance 
of the evidence is against a finding that the Veteran's 
service-connected right knee and right shoulder disabilities 
render him unable to secure and follow a substantially 
gainful occupation; therefore, he is not entitled to a 
referral for an extraschedular TDIU rating.  See 38 U.S.C.A. 
§ 5107 (West 2002); see also Gilbert at 53 (1990).  
Therefore, his claim must be denied. 


ORDER

A TDIU rating is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


